The action for breach of warranty, even though it rests on a tortious or wrongful act committed by the defendant is independent of an action for negligence. The wrongful act is not neglect, and privity is an essential to recovery. (Greco v. Kresge Co., 277 R. V. 26, 30, 31, 34, 35; Gimenez v. Great Atlantic & Pacific Tea Co., 264 R. Y. 390; Rinaldi v. Mohican Co., 225 N. Y. 70, 75.) This action is controlled *807by subdivisions 1 and 3 of section 48 of the Civil Practice Act, the six-year statute. Carswell, Acting P. J., Johns ton, Adel, Wenzel and MacCrate, JJ., concur. [See post, pp. 918, 1009.]